Citation Nr: 1450804	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the period prior to March 30, 2011, and 10 percent, thereafter, for ischemic heart disease.  

2.  Entitlement to service connection for colon cancer, claimed as due to herbicide exposure.  

3.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for diabetes mellitus, Type II, (DMII), claimed as due to herbicide exposure.  

4.  Entitlement to a total disability rating based on unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to March 1974.  

This matter is on appeal before the Board of Veterans' Appeals (Board) from September 2010 and June 2011 rating decisions decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  

The issue of entitlement to service connection for depression has been raised by the record (see June 2011 Notice of Disagreement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to TDIU and entitlement to service connection for colon cancer and diabetes mellitus, II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to March 30, 2011, the Veteran's ischemic heart disease was manifested by workload of greater than 5 metabolic equivalent (METs), but not greater than 7 METs.

2.  On and after March 30, 2011, the Veteran's ischemic heart disease has been manifested by an estimated METs level of 1 to 3, and was productive of fatigue and dyspnea. 

3.  Service connection for DMII was denied in a July 2008 rating decision; the Veteran did not perfect an appeal, no new and material evidence was filed within one year of the decision.

4.  The evidence received since the August 2008 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  For the period prior to March 30, 2011, the criteria for a rating in excess of 30 percent for ischemic heart diseases have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  On and after March 30, 2011, the criteria for a rating of 100 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005.

3.  The July 2008 rating decision that denied entitlement to service connection for DMII is final.  38 U.S.C.A. §§ 7104(b), 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

4.  Evidence received since the July 2008 rating decision denying service connection for DMII is new and material to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in June 2010 that provided information as to what evidence was required to substantiate his claims.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, and written statements from the Veteran.  Further, the Veteran was afforded multiple VA examinations with respect to his claims on appeal.  The resulting medical opinions are considered adequate as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran and adjudication of the claim is warranted.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II. New and Material Evidence

The record shows that entitlement to service connection for DMII was denied in a July 2008 rating decision.  The Veteran did not initiate an appeal and no new and material evidence was received within one year of the July 2008 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2014).  Hence, the July 2008 rating decision is final, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

Analysis

At the time of the July 2008 rating decision that denied the Veteran's claim of service connection for DMII, the relevant evidence of record included his service personnel records, VA examination records and treatment reports, and private treatment records.  The July 2008 decision was premised on a finding that the Veteran's diabetes mellitus was secondary to acute pancreatitis and thus could not be presumptively service connected under 38 C.F.R. §§ 3.307 and 3.309(3).  

Relevant evidence obtained since the final August 2008 RO decision includes an April 2012 statement from the Veteran that he experienced symptoms of diabetes mellitus, to include peripheral neuropathy many years prior to being diagnosed with pancreatitis.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for diabetes mellitus.  See Shade, 24 Vet. App. at 117-121.  This evidence supports the contention that diabetes mellitus has its onset at a period more proximate to service and prior to the diagnosis of pancreatitis.  The evidence is new and material, and therefore, the claim of service connection for bilateral hearing loss is reopened.

III.  Increased Rating - Ischemic Heart Disease

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2014).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's ischemic heart disease has been rated under Diagnostic Code 7005, which contemplates arteriosclerotic heart disease (coronary artery disease (CAD)). 38 C.F.R. § 4.104. 

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id. 

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For the period prior to March 30, 2011

Following an exercise test on VA examination in October 2004, the Veteran's METs activity level were found to be 6.5.  A 30 percent disability rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs. 38 C.F.R. § 4.104, Diagnostic Code 7005.  There was no finding of acute or chronic congestive heart failure, nor was there a finding of left ventricular dysfunction with an ejection fraction of less than 30 percent, which would warrant a 60 or 100 percent rating, respectively.  Accordingly, entitlement to a disability rating in excess of 30 percent prior to March 30, 2011 is not warranted and is denied.  

For the period on and after March 30, 2011

Results of an echocardiogram performed by VA in March 2011 revealed an ejection fraction of 59 percent.  There was no evidence of cardiac hypertrophy or dilation.  The examiner also clarified in a May 2011 VA Addendum that there was no evidence of congestive heart failure.  The Veteran's METs activity level on the March 30, 2011 VA examination was estimated between 1 and 3.  The examiner noted that the Veteran had multiple comorbidities including chronic obstructive pulmonary disease (COPD), diabetes mellitus, morbid obesity, and lumbar fusion, which impacted his METs level.  She stated it was not possible to determine METs level only associated with his ischemic heart disease.  She also stated that his ejection fraction was the best estimate of the severity of his ischemic heart disease. 

In giving the Veteran the benefit of the doubt, the Board finds a 100 percent disability rating is warranted for the period beginning March 30, 2011.  While the examiner noted that various non-service connected disabilities could have an effect on the Veteran's METs level, she was not able to determine the METs level only associated with his heart disease.  Where an examiner is unable to distinguish the symptoms of service connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The March 2011 VA examiner provided an estimated METs level of 1 to 3 METs. Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes the severity of the disability at issue is more appropriately reflected by a 100 percent evaluation beginning March 30, 2011.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly a 100 percent rating is granted effective March 30, 2011.

IV.  Extraschedular Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's ischemic heart disease is manifested by dyspnea and fatigue.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.


ORDER

For the period prior to March 30, 2011, a disability rating in excess of 30 percent for ischemic heart disease, is denied.  

On and after March 30, 2011, a disability rating of 100 percent for ischemic heart disease is granted.  

New and material evidence having been received, the petition to reopen a claim of service connection for diabetes mellitus, to include as due to herbicide exposure, is granted.   



REMAND

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Further development is required with respect to the claim of an increased rating for ischemic heart disease.

The Veteran has not been afforded a VA examination in relation to his claim of service connection for colon cancer, claimed as due to herbicide exposure.  While colon cancer is not a disease subject to presumptive service connection due to exposure to Agent Orange under 38 C.F.R. § 3.309(3), the Veteran can still establish service connection on a direct basis.  Id.  This matter should be remanded, and the Veteran should be provided with a VA examination in order to determine whether the Veteran's diagnosed colon cancer is the result of his military service.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Additionally, the finding of new and material evidence to reopen the claim, entitles the Veteran to a new examination for his diabetes mellitus.  Shade v. Shinseki, at 121.  Furthermore, it remains unclear to the Board whether the Veteran has been diagnosed with diabetes mellitus, Type I, or diabetes mellitus, Type II.  The June 2006 VA examiner concluded the Veteran had diabetes Type I, since it was "apparently secondary to history of pancreatitis."  However, in an April 2008 letter, private physician Scott Stine, noted that the Veteran's "type 2 diabetes was not caused by his pancreatitis."  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit a formal application for TDIU. 

2. Request an addendum from the March 2011 VA examiner to determine the effect of the Veterans' ischemic heart disease on his employability.  

The examiner should opine whether, prior to March 30, 2011, the service connected disability (ischemic heart disease) would prevent the Veteran from maintaining employment for which he would otherwise be qualified. 

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities. 

3. Schedule the Veteran for a VA examination to determine whether his colon cancer or residuals thereof is/are related to military service.  The claims file must be made available to the examiner.  

The examiner must state whether it is as least as likely as not (50 percent or greater probability) that the Veteran's colon cancer or residuals thereof had its/their onset during the Veteran's period of active military service, to include periods of exposure to Agent Orange in Vietnam.  

A complete rational must be provided for all opinions expressed.  

4. Schedule the Veteran for a VA examination to determine the likely etiology of his diabetes mellitus.  

The examiner must determine the specific type of the Veteran's currently diagnosed diabetes.  The examiner must then state whether it is more likely than not the Veteran's diabetes mellitus is related to his pancreatitis.  

A complete rational must be provided for all opinions expressed.  

5. Then readjudicate the issues on appeal and issue a supplemental statement of the case.  If any benefit remains denied, return the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


